 DECISIONS OF NATIONAL LABOR RELATIONS BOARDPhilo Lumber Company and Local Union 3-469,International Woodworkers of America. Case 20-CA-10719April 22, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND MURPHYOn October 22, 1976, Administrative Law JudgeDavid G. Heilbrun issued the attached Decision inthis proceeding. Thereafter, General Counsel, Charg-ing Party, and Respondent filed exceptions andsupporting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,1and conclusions2of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the complaint be, and it hereby is,dismissed in its entirety.I The General Counsel and Charging Party have excepted to certaincredibility findings made by the Administrative Law Judge. It is the Board'sestablished policy not to overrule an Administrative Law Judge's resolutionswith respect to credibility unless the clear preponderance of all of therelevant evidence convinces us that the resolutions are incorrect. StandardDry Wall Products Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3,1951). We have carefully examined the record and find no basis forreversing his findings.2 The Administrative Law Judge concluded that Respondent did notviolate Sec. 8(aXl) of the Act when, during the course of interviewing ex-employee Kossow for hire again on June 16, 1975, approximately 2 monthspnor to the commencement of the union campaign, Foreman Clary askedKossow whether he "had anything to do with that union deal" (refernng toa union campaign in 1974 which Kossow had mentioned during the courseof the interview). The Administrative Law Judge reasoned that the questionwas occasioned by "conventional inquisitiveness rather than abidedinterrogatory intent."The Administrative Law Judge further concluded that Respondent didnot violate Sec. 8(a)(l) of the Act when, on or about the second week ofSeptember 1975, Clary asked employee Hill whether he had posted a noticeon the sawmill bulletin board informing employees of a union meetingscheduled for September 17. The Administrative Law Judge characterizedthis as "privileged Section 8(c) expression."We find it unnecessary to pass upon whether Respondent's conduct inthese instances establishes a violation of Sec. 8(aXl) inasmuch as theincidents are isolated in nature and therefore would, in any event, beinsufficient to support a Board order.Chairman Fanning does not agree with the above disposition of theseallegations. He is satisfied that each of them constitutes a violation of Sec.8(a)(1) and would issue the appropriate remedial order and notice.DECISIONSTATEMENT OF THE CASEDAVID G. HEILBRUN, Administrative Law Judge: Thiscase was heard at Ukiah, California, May 25-28 and July7-9, 1976, based upon a charge (with three amendments)originally filed October 17, 1975, and amended complaintissued May 14, 1976, alleging that Philo Lumber Company,called Respondent, violated Section 8(a)(1), (3), and (5) ofthe Act by interrogating an employee concerning his unionactivities, by discharging Craig Saunders, Charles Bass,and Steven Hill (after first demoting Hill only) because ofactivities on behalf of Local Union 3-469, InternationalWoodworkers of America, called the Union, or because thenamed employees engaged in other protected concertedactivities and by refusing to bargain collectively with theUnion as assertedly exclusive representative of all employ-ees in an appropriate unit.Upon the entire record,' my observation of the witnesses,and upon consideration of briefs filed by each party, Imake the following:Findings of Fact and Resultant Conclusion of LawThe facility involved is one of several owned by LandisMorgan.2He oversees various locations (primarily withinMendocino County) from a central office in Ukiah. ThePhilo sawmill operates on day shift basis with approximate-ly 42 employees supervised directly by an onsite foreman.3About July 8, Morgan received correspondence from theLoss Control Engineering Department of LumbermensMutual Casualty Company, advising of "Fire Preventionand Protection Recommendations resulting from ourrecent survey." Among these was an item urging control ofemployee smoking practices at the green lumber sortingtable. A copy of this material was furnished Philo mill' General Counsel's motions to correct par. IX of the amendedcomplaint and certain transcript errors are both granted.2 Respondent corporation has this sawmill in Philo, California, annuallyselling goods valued in excess of $50,000 directly to customers locatedoutside California which constitutes it an employer engaged in commercewithin the meaning of Sec. 2(6) and (7) of the Act. The Union is a labororganization within the meaning of Sec. 2(5).3 All dates and named months hereafter are in 1975, unless indicatedotherwise.229 NLRB No. 27210 PHILO LUMBER COMPANYForeman Bill Clary, who posted a typed notice dated July20 near the timeclock reading, "Any employee caughtsmoking in the mill area or on the green chain is subject todismissal."4On August 21 employees grouped at breaktime formulat-ed the collective intent to achieve higher wages. Watsonassumed the initiating role and spoke to Morgan who waspresent nearby at the time. Once so begun, about 10 moreemployees were emboldened to gather around. Reacting tothis, Morgan inquired if anyone was spokesman. Saundersreplied that he wasn't, but discussion continued as thegroup's purpose became apparent. Morgan stated a 6-percent wage increase might be accorded soon, althoughadding (as he read off a small notebook) that severalcomparable mills had recently closed for unprofitability.As group conversation progressed, Saunders was heard tosay a 6-percent increase, if granted, would not match thenational rise in cost of living. The employees then dispersedto resume mill functions.Largely stemming from this episode (in which he waspassively present), Charles Bass contacted the Union thatday and arranged an organizing meeting at his home forAugust 27. This was held with various interested employeesin attendance. Authorization cards were signed by thosepresent and blank ones taken for circulation to otheremployees. Such activity proceeded at and around workpremises, in subsequent meetings at the nearby Bass homeand during a meeting of interested employees at the PhiloCafe on September 17. On September 18 Bass, accompa-nied by Steven Hill, handed a paper to Clary saying it wasa list of 10 persons (himself and Hill included) whointended organizing for the Union on their own time.5TheUnion made a written recognitional demand on Respon-dent dated September 24 (concededly received "in duecourse") and on September 25 filed a representationpetition docketed 20-RC-13078 with supporting authoriza-tion cards for showing of interest.6On June 16 Rick Kossow, Jr., was hired as a strippullerby Clary. Kossow testified that in the course of interviewClary alluded to past employment by inquiry asking if hehad "anything to do with that union deal."7Kossownegatived saying he must have been erroneously connectedwith the father's advocate role upon which Clary remarked,4 This notice reiterated previously existing, little-enforced prohibitionagainst smoking at work in combustible areas. Additionally, several signsaround mill premises forbade smoking in the interest of fire prevention. Ireject testimony that such notices were not traditionally present, sincesufficient witnesses including not only Clary but employees Ray Blanken-ship, Ramon Watson, and Craig Saunders recalled such. However, thisobjective was largely ignored pnor to mid-summer 1975 as Clary andemployees so choosing smoked at will. It is credibly established that Claryceased smoking at work after July 20 and embarked on a policy offrequently cautioning employees against high-nsk smoking. Blankenshiptestified that Clary once "chewed him out" for smoking and that "two morewarnings" would result in his dispatch (discharge) "down the hill," whileJames Price recalled that Clary once asked employees to "watch yoursmoking." On a related facet I reject Clary's assertion he painted a greenoutlined smoking area at a time in July. since more convincing recollectionsshow this did not appear until late September.5 The following day Bass, Hill, and Patrick Roebling traveled to anotherMorgan-owned sawmill at Laytonville, where they located a receptiveemployee who in turn assisted with further contacts resulting in severalsigned union cards for that facility. At about the same time news releases toUkiah's daily paper and Philo's weekly one publicized organizing efforts atthe Philo mill, as did a Ukiah radio station broadcast interviewing Bass onthe matter."Okay -Go to work." This exchange, flatly denied byClary, was corroborated by Bass, who recalled Clary'squestion to be "something like" whether Kossow had "apart in that union business." Kossow also testified that inearly September, while alone with Clary as a truckpassenger, the latter answered "Yes" to Kossow's inquiryof whether he thought Morgan would shut down the mill ifthe Union came in. Clary testified that this instanceoccurred during conversation after he had offered Kossowa ride home from work, but recalled his response to theparticular question was "not [knowing] what wouldhappen." Hill testified that after posting bulletin boardnotice of then-planned Philo Cafe meeting in September,Clary had inquired whether he did so adding, "Well you'remaking a big mistake. The Union can't do anything foryou. You might get a 6-cent raise or something like this.They really can't do anything for you." Clary rememberedasking whether Hill "was the one that had posted [noticeof] the Union meeting," but he denied any furtherutterance at the time.Clary testified that on August 29, and against abackground of several smoking warnings to each, hedischarged Saunders and Grady Wilhite for smoking onthe green chain and associated horseplay.8Saundersadmitted he was smoking at the time, adding that otherunaffected employees had also smoked at work that day.Respecting Bass, a rough lumber grader on the greenchain, Clary testified that against a background of tworecent warnings about smoking he saw this employee in theact on September 22 from his office window. He effectedimmediate discharge, recording it with explanation that "atleast 6" warnings had occurred, Bass had "started [a] fire"the prior week and seemed "unconcerned."9Bass testifiedhe was discharged in mid-morning at a time when not thensmoking, although having done so earlier.Hill was employed in May, working successively asstrippuller, spotter, and trimmerman. The last classificationwas one broken into gradually over several weeks untilassumption on regular assignment around early August.Morgan testified that he observed Hill improperly operat-ing the trim saws and spoke to him concerning jobperformance about three times. Quality Control InspectorMiles Buck testified that he first altruistically encourageds The parties stipulated an appropriate bargaining unit at the Philofacility to be all production and maintenance employees excludingsalesmen, truckdrivers, grading inspectors, office clerical employees,managerial employees, guards and supervisors as defined in the Act.I Kossow, son of a Philo attorney, had bnefly worked for Respondent ontwo former occasions. In 1974, a representation proceeding involvingRespondent's production and maintenance employees was filed, whichreportedly resulted in Kossow, Sr. "trying to prosecute" Morgan. Kossowdescribed such legal services as "case processing against Philo Lumber forterminating some of the employees for union activities."h The green chain transports planed lumber to be segregated by qualityor length.9 Bass recalled prior warnings from Clary were, respectively, when aninsurance investigator (early summer) and fire marshal (late summer) wereat the mill. He concedes that "smoldering" occurred near his workplaceabout September IS and opines it probably resulted from his toss of acigarette butt. Clary testified that on this occasion he had put out thesmoldering and upon cautioning Bass heard him reply "so solly." Bass'recollection of the interchange was that Clary enigmatically shook his fingerwithout a conversational exchange, but subsequently Bass expressedcontrition by telling Clary he was "sorry" for the occurrence.211 DECISIONS OF NATIONAL LABOR RELATIONS BOARDHill, then came to feel he appeared a slow learner of thetrim function, and ultimately concluded from his numerousobservations that Hill was unsatisfactory. He conveyed thisopinion to Morgan. Clary testified that he found Hill anaverage worker who he once complimented for doing a"good job." Acting on Morgan's instructions he removedHill from the trim saw operation because of compositemanagement appraisal that "we were getting too muchshort lumber." An assignment to debarker cleanup wasmade September 29 and Hill performed the active physicalduties of this job until October 10 when assigned for thatday as replacement operator on the retrim (hula) saw.'0Clary observed Hill "behind in his work all day" and spoketo him thusly at end of the shift, adding he had beentalking excessively during his prior assignment to debarkercleanup. Clary testified that with this Hill cast down hiscoat saying, "I have had enough of your goddamnbullshit." Clary fired him on the spot, rejecting an apologytendered moments later for "blowing my cool." Hilltestified that lumber came fast all that day and didn't slackoff until the last half hour of the shift. Upon finishing, hehad the same number of accumulated boards as when theday began. When he stepped away from the work station,Clary approached saying, "Pretty tough job, isn't it" towhich Hill answered, "Not really ... it could be learned."Hill's continuing version is that Clary then said, "I've gotto send you down the road" to which Hill protestinglyasked why and was told, "you haven't been doing a goodjob." In angry exasperation Hill threw his coat on theground saying, "This is a bunch of bullshit" and he knew"what was going on." He then asked Clary outside toescape existing noise and there apologized for his reaction.Clary remained adamant, ultimately recording "insubordi-nation" on Respondent's payroll change record as reasonfor Hill's discharge.This essentially constitutes General Counsel's case, onewhich primarily brought to litigation whether pretextualreasons were advanced for the three discharges at issue. Ifirst find that no independent 8(a)(1) violation is present.The allegation so pertaining relates to the Clary-Kossowdialogue of June." Although I discredit Clary's seeminglyevasive denial of so speaking, cross-examination of Kossowundercut the necessary thrust of such an exchange. Thisrefinement to Kossow's testimony shows Clary's openinginquiry as the innocuous, "Why did you leave [before]" towhich Kossow then volunteered the probability of misiden-tification based on resemblance to his father's name. Thecritical point is that this version, which I am persuaded isthe more accurate reconstruction of respective utterances,shows mere conversational inquisitiveness rather thanJ0 This operation is cutting lumber to lengths indicated by grading marksmade after primary trimming.i" While Bass' testimony paralleled certain of the claimed phrasing, hehad only passing exposure to what was said when his attention "perked up"at the words "union business' as the spirited Kossow vaulted down astairway without break in the dialogue.12 I believe Bass' accentual and inflectional manner of speaking resultedin semislurred phoneticism more resembling "solly" than "sorry" as abehavioral component of the smoldering episode; a moment not lost onClary as he drew together a final assessment of this employee's smokinghabit.13 Clary's remark to Hill concerning the notice of meeting did not gobeyond privileged Sec. 8(c) expression. The doctrinaire portion of what heabided interrogatory intent. Finally, Bass added thatKossow had persevered in the mill's hiring practice bycoming early on several previous mornings trying to get ajob. Since no factor was known to have impinged on June16 other than that Clary chose to add a worker thatparticular day, it is unrealistic to say this discoursereasonably tended to coerce Kossow (or Bass) in Section 7rights. Cf. Blackstone Corporation, 225 NLRB 172 (1976);The William Carter Company, Inc., 225 NLRB 550 (1976).A substantial portion of this record related to smokingpractices, engagement in which claimedly led to justifiabledischarge of both Saunders and Bass. There is somecertainty on the subject, and much uncertainty. I first giveordinary weight to July reemphasis on safe smokingpractices. The fire insurer's proposals were of commonbusiness origin, and no union activities existed at the timeto view summary warnings against smoking as clevercomponents of anticipated pretextual action. An expresscautionary notice particularly addressed smoking at thegreen chain, and each dischargee was (or immediately hadbeen) smoking at the time. In Saunder's case the offensewas compounded by intolerable roistering, while Bassabsorbed unheeded warnings and only scant days beforehad ignited sawdust.12Concern for accidental combustionin sawmill operation cannot be gainsaid, and althoughrenewed enforcement was not uniform the general sanctionis obvious. General Counsel theorizes that Saunders'outspokenness on August 21 was influential, but thisremains only speculative without some evidentiary connec-tion and given the effective employment continuity of themore vocal Watson. Bass' case intrigues more compelling-ly, with discharge timing at the height of the unioncampaign and only days following his diversified, overtactivism. Here the countervailing factor is failure to showhostility toward these activities as instead button-wearing,list furnishing, and community publicity evoked nomodification to Clary's simple equanimity during Septem-ber.13Evaluation of Hill's discharge requires a thresholdfinding of verbal sequence immediately at the end of hisOctober 10 shift on retrim work. I am satisfied that Clarydid not, as Hill believed, announce his discharge prior tothe act of throwing. Given noisiness at the spot and Clary'sbucolic vocal style, I believe it more accurate to hold, asClary credibly testified, that he spoke reprovingly to Hillbut did not escalate the matter to discharge until theunsettling (and to Clary's mind unprovoked) reaction hadoccurred. This actionable behavior was the sole cause ofHill's discharge and was so recorded. A contrary conclu-sion would require postulating that Clary either lured Hillinto such conduct or exploited the incident as it unfolded.uttered is common employer-oriented rhetoric, while the reference to a 6-percent wage raise did no more than recount what Morgan had earlierpredicted in response to collective employee pressure. I discredit Kossow'stestimony that while in Clary's truck, the latter plainly predicted closing ofthe mill in the event of unionization. Here Clary is persuasive in his contrarytestimony that the subject arose, but he parred it by disclaimer ofknowledge. Neither incident supplies a showing that Respondent harboredretaliatory intent likely to manifest with deliberate discharge of employees,nor do later credibly described remarks that Clary would "show all theseguys" by harsh behavior "nothing more than" what they were alreadyexhibiting with "bad mouths" necessarily mean violative purpose. Cf. ErnstConstruction, Division of Ernst Steel Corporation, 212 NLRB 78, 84-85(1974).212 PHILO LUMBER COMPANYNeither theme has validity from probative evidence as awhole, as contrasted with bare suspicion or an impressionthat supervisory authority was exercised arbitrarily. Theissue of Hill's discharge must be taken in larger contextthat of proven commonality of discharge and rough-hewnemployee relations. The separate allegation respectingHill's "demotion" (no change of wage rate was involved)from trimmerman equally fails ofprimafacie persuasion, ashere the observations of Morgan, and more significantlythe highly credible Buck, led to managerially justifiedreassignment.s Overall General Counsel reconstructed aclassic organizational drive, identified key adherents, andsought to associate a series of discharges with unlawfulmotive. The totality of evidence does not warrant addinginferential findings essential to a pretext case.Determination of majority status is based initially onGeneral Counsel's Exhibit 3 containing 64 employee names(including two handwritten) for the period August 1-October 15, plus Respondent's Exhibits 5, 6, 8, and 10showing pertinent payroll record changes during thatperiod, supplementing General Counsel's Exhibit 3 towhich Respondent's counsel withdrew earlier stipulation ofaccuracy. The resultant total of 67 employees requirespoint-in-time analysis, and several classifications or indivi-duals are in dispute. Express exclusionary stipulationscover Clary, Buck, and Cecil Ball. My conclusionsregarding Saunders, Bass, and Hill eliminate them fromany count upon their respective discharge dates. Allpersons employed as cleanup nightwatchman (includingRobert Rackliff, hired September 25) are excluded uponsufficient showing that the primary duty of this classifica-tion is to guard Respondent's premises within the meaningof Section 9(b). The particular duties of these employees,performed during nonoperating hours, are more akin toWest Virginia Pulp and Paper Company Hinde & DauchDivision, Detroit Plant, 140 NLRB 1160 (1963), than toArkley Lumber Co., 169 NLRB 1098 (1968). Cf. LarandLeisurelies, Inc., 222 NLRB 838 (1976). Employee Carl(William) Witheral (Witherell), crane operator during thelogging season, experiences temporary layoff during wintermonths with clear expectancy of recall warranting hisinclusion. Joseph Doughty's testimony that permission wasgranted for his absence from work, beginning September24, was uncontradicted, mandating a conclusion that heremained a bargaining unit employee until reappearing forwork on September 26 and being discharged on that date." Hill himself recalled one critical comment from Morgan and aboutthree from Buck. I reject Hill's equivocation on this point dunng rebuttal.is I treat September 25, for purposes of comprehensiveness, as the likelydate on which the Union's written claim of majority was received byRespondent. Notably, General Counsel does not assert a majority existeduntil September 30.Michael Smith's hire as a saw filer on September 29 wasunqualified from the evidence, and the fact that he quit aweek later does not, without more, remove him as a unitemployee. Michael Santana was a yard employee engagedessentially in storage and shipping tasks of a physicalnature. His access to the mill office and occasionaldocument preparation does not disturb a primary showingof equipment operation for lumber handling, storage andshipment, a function closely similar to forklift operatorDanny Johnson and otherwise reflective of commonemployment interests with the basic bargaining unit.Gordon Hicks worked comparably to Ball, the latterexcluded by stipulation as Respondent's certified grader.Their functions were to grade lumber following maintrimming and mark pieces for further processing. Theirwork stations were close together and they occasionallyinterchanged respecting flow-through of boards. Hicks wasshown to be experienced in grading, but not possessor of aformal certificate as was Ball. Mindful of this similarity Inevertheless conclude Hicks' actual duties, which intimate-ly involved him in the sequence of mill processes, outweighany significance attached to the parties' agreed exclusion ofBall. I therefore include Witheral, Doughty, Smith, Santa-na, and Hicks within the unit.The documentary evidence identified above lists 67names overall. Of these, 16 terminated or were discharged(including Saunders and Bass) prior to September 25.Stipulated individual exclusions (3), coupled with the guardexclusion (4), reduce the working number to 44 as ofSeptember 25 (Smith and Michael Heath were at that pointnot yet employed). Individual inclusionary resolutions aredovetailed into final adjustment yielding bargaining unitcomplement/showing of interest ratio at 42/19, 42/20, and41/19 on September 25, September 30 (date of card signingby Dennis Scovell and Vester (Lee) Simms), and October15, respectively. The Union thus did not represent amajority of included employees in the appropriate collec-tive bargaining unit at any material time.'5Accordingly, I render a conclusion of law that Respon-dent has not violated Section 8(aXl), (3), or (5) as alleged,and issue the following recommended:ORDER '6The amended complaint is dismissed in its entirety.16 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings.conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.213